DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE filed on 4-30-2021 is acknowledged.
	Claims included in the prosecution are 12-14. Claims 1-4 and 6-11 remain withdrawn.
	The following are the rejections.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
1.	Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niitsu et al. (US 2014/0356413).
	Niitsu et al. disclose a drug carrier containing a retinoid derivative and/or a vitamin A analog and a drug delivery method using the same. As the drug inhibiting the 
Niitsu et al. anticipate the instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Niitsu et al. (US 8,173,170 in combination with Nitsu  (US 2014/0356413).
	As pointed out in the previous action Niitsu et al. (8,173,170) disclose a drug carrier containing a retinoid derivative and/or a vitamin A analog and a drug delivery method using the same. As the drug inhibiting the activity or growth of astrocytes, for example, a siRNA against HSP47 which is a collagen-specific molecule chaperone may be encapsulated in the drug carrier. Nitsu et al however, teach a method of treatment of skin fibrosis. Nitsu is directed to the treatment of hepatic and pancreatic fibrosis (col. 5, lines45-49).
	As pointed out above Niitsu et al. (2014) disclose a drug carrier containing a retinoid derivative and/or a vitamin A analog and a drug delivery method using the same. As the drug inhibiting the activity or growth of astrocytes, for example, a siRNA 
	It would have been obvious to one of ordinary skill in the art to use the compositions taught by Nitsu (8,173,170) for treating skin fibrosis since Nitsu teaches that both hepatic and skin fibrosis can be treated with the same composition.
Claims 12-14 are rejected.
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612